Citation Nr: 1828076	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-42 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service connected lumbar strain.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from November 1985 to November 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher disability evaluation for his service connected lumbar strain, which he contends has become increasingly painful and disabling.

Unfortunately, further development is required.  The Veteran was last afforded a VA examination in January 2013, more than five years ago.  The most recent VA outpatient treatment record is from May 2013 and the most recent medical records from the 20th Medical Group are from August 2014.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when, as here, the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand, the Veteran should be scheduled for a new VA medical examination to determine the current severity of his lumbar condition.  All VA outpatient treatment records through the present should be associated with the Veteran's claims folder.  If the Veteran has received treatment from medical providers other than VA that is not of record, he should provide the RO with authorization to release those records so they can be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. For any identified private medical records for which the Veteran has provided signed authorization to release, the RO should attempt to obtain them and associate them with the Veteran's claims folder.

3. Once this is done, the RO should schedule the Veteran for a VA examination of his low back condition.  
Because the Veteran has described symptoms of numbness and pain and his lower extremities, the examiner is asked to determine whether the Veteran has a neurological disability such as radiculopathy secondary to his service connected lumbar strain.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

